Case 1:21-cv-00264-REP Document1-1 Filed 06/18/21 Page 1 of 1

JS 44 (Rev. 06/17) CIVIL COVER SHEET

The J§ 44 civil cover sheet and the information contained herein neither oaplane nor suppieacel the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, ‘This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
Ace Chavez, United States of America, Community Health Clinics, Inc., d//b/a Terry
Reilly Health Services, Lisa Lawrence,
(b) County of Residence of First Listed Plaintiff Payette County of Residence of First Listed Defendant _ District of Columbia

(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE; INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Hirm Name, Address, and Telephone Number) Attorneys (if Known)
Johnson & Monteleone, L.L.P.

350 N. 9th Street, ste. 500
Boise, ID 83702 (208) 331-2100

 

 

 

 

 

 
   

 

 

 

 

  

 

  

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) II, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O01. U.S. Government 0 3 Federal Question PTF DEF PTF DEF
Plaintife (US. Government Not a Party) Citizen of This State m1 O 1 Incorporated or Principal Place o4 4
of Business In This State
(2 U.S. Govemment O04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a go3 O 3 Foreign Nation ga6 o6
Foreign Country
IV. NATURE OF SUIT (Place an “Xx” in One Box Onky) Click here for: Nature of Suit Code Descriptions.
cz CONTRACT eee TOR’ Ss FORFEITURE/PENALTY BANKR UPICY. OTHER STATUTES |
OC 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine C 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal OC 376 Qui Tam 31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 1 367 Health Care/ 0 400 State Reapportionment
(J 150 Recovery of Overpayment | 0 320 Assault, Libel & Phannaceutical PB 4 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act G 330 Federal Employers’ Product Liability 0 830 Patent C450 Commerce
0 152 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans (9 340 Marine Injury Product New Dmg Application |0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY TABOR” SOCGIALSECURIDY. | 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle © 370 Other Fraud (710 Fair Labor Standards 86! AIA (1395fF) 0 490 Cable/Sat TV
C1 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) 0 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations OF 864 SSID Title XVI C1 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act OC 865 RSI (405(g)) 0 891 Agricultural Acts
(& 362 Personal Injury - Product Liability Oj 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
REAL | REY) i VIL RIGHTS ___| PRISONER PETITIONS _|0 790 Other Labor Litigation _FEDERAL TAX SUITS” Act
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff OF 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment © 442 Employment 0 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations OG 530 General O 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer, w/Disabilities - | 535 Death Penalty iS IMMIGRATION State Statutes
Employment Other: 4 462 Naturalization Application
© 446 Amer. w/Disabilities «| 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
O 448 Education O 555 Prison Condition
C1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

PX1 Original, O12 Removed from O 3  Remanded from C1 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
28 U.S.C. 1346, 1367(a), 1402(b}

VI. CAUSE OF ACTION Brief description of cause:

Medical negligence for lithium toxicity

 

 

 

 

VII. REQUESTED IN [1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, Excceds fh 00,000.09 JURYDEMAND: — Yes _CINo
VIII. RELATED CASE(S)
IF ANY (Bee insirucions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
06/18/2021 /s/ Jason R.N. Monteleone
FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
